DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for foreign priority to TW109119203 filed 08 June 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“wherein the damp unit is … a pneumatic device, a hydraulic device, or a resistance-adjustable device” of claims 3, 7, and 15
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7, line 15, “damp unit 3” should read --damp unit 33--
Page 10, line 4, “Figs. 7 and 7” should read --Figs. 6 and 7--
Page 10, line 16, “adjustably device” should read --adjustable device--
Appropriate correction is required.

Claim Objections
Claims 3-4, 6-8, 11 and 14 are objected to because of the following informalities:
Claim 3, line 3, “adjustably device” should read --adjustable device--
Claim 4, page 13, lines 19-20, “the restriction member” should read --a respective one of the two restriction members--
Claim 6, line 5, “two boards” should read --two bores--
Claim 7, line 3, “adjustably device” should read --adjustable device--
Claim 8, page 16, line 2, “am armrest” should read --an armrest--
Claim 8, page 16, line 4, “the restriction member” should read --a respective one of the two restriction members--
Claim 11, line 4, “each resilient members” should read --each resilient member--
Claim 14, line 5, “two boards” should read --two bores--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a damp unit” in claims 1, 4, and 8 is defined as a “spring, a compression spring, a shock absorbing device, a pneumatic device, a hydraulic device or a resistance adjustable device” as defined in the specification (page 10, lines 14-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “two restriction members” in line 2. It is unclear if this limitation is the same as or different from the “two restriction members” recited in claim 4. For purposes of examination, and in view of the specification and drawings, the “two restriction members” of claim 6 will be interpreted to be different from the “two restriction members” of claim 4.
Claim 11 recites the limitation “and communicate with the groove” in lines 3-4. It is unclear what is communicating with the groove.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structure of the socket, rotary unit, and joint unit below the pedals.

The closest prior art of record includes Kucharik et al. (US 4,739,986, hereinafter Kucharik) and Kost (US 2,206,902).
Regarding independent claims 1, 4, and 8, Kucharik teaches an ankle exerciser comprising: a base (base plate 6) having … a frame, … two pedals (foot pedals 1) respectively installed to the [frame] (Fig. 1), each pedal including a board and a first belt (strap 4) which is mounted to the board (Fig. 1), a socket connected to an underside of each of the two pedals and including a plate, a brace (lower plate 13) and a ball bearing (ball joint 10), the plate located between the underside of the pedal and the brace, the brace including a room in which the ball bearing is located (Fig. 2); two rotary units respectively located between the base and the two pedals so that the two pedals are rotatable by the two rotary units, each rotary unit including a shaft (section 9), a cup (lips 15), a damp unit (spring 5), a collar (base 2) and a joint unit (bolt 7), … a bottom portion formed to a lower end of the shaft, the cup contacting the bottom portion (Fig. 2), the damp unit located between the cup and the collar (Fig. 2), the collar positioning the socket …; each pedal including two paths which are formed between the board and the plate, the two paths located corresponding to a front end and a second end of the board; … when in use, each of the pedals is pivoted about the joint unit, and each of the pedals returns by the damp unit and the restriction member (Figs. 1-2).
	Kucharik fails to teach a base having a bar, the bar transversely connected to the frame and including two installation positions; a bolt extending through the shaft, the cup, the damp unit, the collar and the joint unit so as to be connected to the joint unit, the shaft located on a top of the bar and located corresponding to the installation position, the shaft including a passage defined axially through; the collar including a receiving portion facing downward in which the damp unit is received, the joint unit including a ball formed to a top end thereof, the ball bearing mounted to the ball, a lower section of the joint unit inserted into the passage of the shaft, the bolt connected to a threaded hole in the lower section of the joint unit; and two restriction members respectively restricting the two pedals relative to the bar, wherein each one of the two restriction members goes below the bar and extends through the two paths of each board to restrict the two pedals relative to the bar, a handle is connected to the base and includes a post and an armrest.

	Kost teaches an ankle exerciser comprising: a base (housing 10) having … and a frame (Fig. 1), …; two pedals (foot plate members 40, 41) respectively installed to the [frame] (Fig. 1), each pedal including a board and a first belt which is mounted to the board (Fig. 12), a socket connected to an underside of each of the two pedals and including a plate (member 37), a brace (cam drum 23) and a ball bearing (bearing 13), the plate located between the underside of the pedal and the brace (Fig. 2) …; two rotary units respectively located between the base and the two pedals so that the two pedals are rotatable by the two rotary units, each rotary unit including a shaft (socket 11), a cup (socket 26), a damp unit (thrust member 27), a collar (post member 51) and a joint unit (shaft 14), … the shaft including a passage defined axially through (Fig. 2), a bottom portion formed to a lower end of the shaft, … the joint unit including a ball (ball 25) formed to a top end thereof, a lower section of the joint unit inserted into the passage of the shaft (Fig. 2), … a handle (hand hold 58) is connected to the base and includes a post and am armrest, when in use, each of the pedals is pivoted about the joint unit, and each of the pedals returns by the damp unit and the restriction member.
	Kost fails to teach a bar, the bar transversely connected to the frame and including two installation positions; the brace including a room in which the ball bearing is located; a bolt extending through the shaft, the cup, the damp unit, the collar and the joint unit so as to be connected to the joint unit, the shaft located on a top of the bar and located corresponding to the installation position, the cup contacting the bottom portion, the damp unit located between the cup and the collar, the collar positioning the socket and including a receiving portion facing downward in which the damp unit is received, the ball bearing mounted to the ball, the bolt connected to a threaded hole in the lower section of the joint unit; each pedal including two paths which are formed between the board and the plate, the two paths located corresponding to a front end and a second end of the board, two restriction members respectively restricting the two pedals relative to the bar, wherein each one of the two restriction members goes below the bar and extends through the two paths of each board to restrict the two pedals relative to the bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784